DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1 and 22, the references of record, either singularly or in combination, do not teach or suggest at least:  
“A smartwatch comprising:
a destination handling unit configured to issue a destination call in an elevator system of an environment;
an input for entering destination data;
an output for indicating an allocated elevator of said elevator system, wherein the output is a display device;
a wireless communication device for communication within the elevator system; and
a navigation system including a memory with map data of the environment, which navigation system comprises:
a position detector for detecting the location of the smartwatch within the environment; and
a navigation output connected with the output, wherein the navigation system is coupled with the destination handling unit to issue a destination call based on data of the position detector and/or for providing navigation guide data based on an issued destination call,
wherein the wireless communication device is a short range transmitter configured to communicate with a plurality of beacons located in the environment for determining a current position of the smartwatch relative to the environment, the plurality of beacons being separate from the elevator” when interpreted as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175